on remand
Before: Danhof, C.J., and Hood and J. B. Sullivan, JJ.
Per Curiam.
This case has been remanded to us by order of our Supreme Court, 428 Mich 855 (1987), vacating our decision at 152 Mich App 433; 394 NW2d 38 (1986). We have been instructed to determine whether petitioner’s situation qualifies under the "life threatening circumstance” exception to the lump sum rule, 42 USC 602(a)(17). The exception was adopted by the Department of Social Services on April 1, 1983. On April 16, 1987, we remanded to the Department of Social Services for entry of factual findings as to whether petitioner’s situation was life-threatening. The hearing officer *449found that petitioner had experienced a life-threatening circumstance causing loss of a lump sum payment. Therefore, the circuit court’s ruling that petitioner is not entitled to the benefit of the life-threatening circumstance exception is reversed.